—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Polizzi, J.), dated October 25, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The injured plaintiff alleges that she slipped and fell in the hallway of the defendant’s apartment building as a result of a negligently-waxed floor. The Supreme Court granted the defendant’s motion for summary judgment. We affirm.
It is well settled that in the absence of a negligent application of wax or polish, a slippery condition on a waxed floor by reason of its smoothness or polish does not give rise to a cause of action in negligence (see, Werner v Neary, 264 AD2d 731; Mroz v Ella Corp., 262 AD2d 465). The plaintiffs’ conclusory and unsubstantiated allegations that the floor was over-waxed and exceptionally shiny for a week prior to the accident failed to raise an issue of fact concerning an alleged negligent application of wax (see, Pizzi v Bradlee’s Div., 172 AD2d 504; Silva v American Irving Sav. Bank, 26 NY2d 727). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment. Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.